                    Case 1:20-cv-05322-GHW Document 8 Filed 09/15/20 Page 1 of 2




USDC SDNY                                                                                                   Donald Zakarin
DOCUMENT                                                                                                           Partner
ELECTRONICALLY FILED
DOC #:
                                                                                                         Direct Tel: 212-326-0108
                                                                                                        Direct Fax: 212-798-6306
DATE FILED: 9/15/20                                                                                  dzakarin@pryorcashman.com


                                                                   September 14, 2020
      VIA ECF

      The Honorable Gregory H. Woods
      Daniel Patrick Moynihan U.S. Courthouse                             MEMORANDUM ENDORSED
      500 Pearl Street
      New York, New York 10007

                 Re:      Sims v. Sony Music Entertainment, et al., 20-cv-05322

      Dear Judge Woods:

             This firm represents defendants Sony Music Entertainment, Darhyl Camper, Jr., Gabriella
      Wilson and HER Music Publishing, Inc. (which was incorrectly named as “I Am Her Music” in
      the Complaint; collectively, “Defendants”) in the above-reference action. 1 Service of the
      Complaint was effected on September 10 through a waivers which we provided to Plaintiff’s
      counsel on September 11, 2020.

               Having checked the docket, we became aware of several approaching deadlines and
      suggested to Plaintiff’s counsel that he communicate with the Court to seek an adjournment of the
      initial pretrial conference and the deadline to submit a joint letter and proposed case management
      plan in light of the fact that we have only just waived service of process. I am sure Plaintiff’s
      counsel inadvertently overlooked these deadlines.

             In accordance with Rule 1.E of Your Honor’s Individual Rules of Practice, we write to
      request an adjournment of the initial pretrial conference, currently scheduled for September 17,
      2020 at 4:00. This is our first request for an adjournment.

              We seek this adjournment because, as noted, our clients have only just been served via
      waivers and their time to respond to the Complaint will not come due until November 9, 2020.
      While we hope to resolve this matter with Plaintiff’s counsel, we know that nothing is assured and,
      if we are unable to do so, we will be responding to the Complaint. In the meantime, we are
      investigating the issues and have provided Plaintiff’s counsel with information and intend to
      provide further information shortly.

             Accordingly, in order to provide the parties with the opportunity to try to resolve this matter
      and to enable us to conduct further inquiry on our end, we would request an adjournment of the


      1
          This firm does not represent the other defendant in this action, Justin Anthony Borroso.
            Case 1:20-cv-05322-GHW Document 8 Filed 09/15/20 Page 2 of 2




  The Honorable Gregory H. Woods
  September 14, 2020
  Page 2


  pretrial conference until after our clients’ responses to the Complaint are due and a corresponding
  adjustment of the deadline to submit a joint letter and proposed case management plan to the Court.



                                                   Respectfully submitted,



                                                      /s/ Donald Zakarin
                                                   Donald Zakarin




Application granted. The initial pretrial conference scheduled for September 17, 2020 is adjourned
to November 18, 2020 at 4:30 p.m. The joint status letter and proposed case management plan
described in the Court’s July 14, 2020 order, Dkt. No. 2, are due no later than November 11, 2020.

SO ORDERED.
                                                         _____________________________________
Dated: September 15, 2020                                       GREGORY H. WOODS
New York, New York                                             United States District Judge
